Citation Nr: 1234800	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a left hip disability.   


REPRESENTATION

Veteran represented by:	Daniel S. Rethmeier, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1976 to October 1977.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of August 2006 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which respectively denied the Veteran's service-connection claims for a lumbar spine disability and for a left hip disability.  The Veteran disagreed with each of these determinations, and perfected an appeal as to both issues.

In March 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's service-connection claims in April 2011 and again in May 2012 for additional evidentiary development.  Such was achieved, and the RO readjudicated the Veteran's claims in a July 2012 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  





REMAND

The Board regrets having to remand the Veteran's appeal another time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

In essence, the Veteran asserts that he has a current left hip disability that is related to an injury he sustained in a fall during his period of active duty military service.  

The Veteran's service treatment records confirm that the Veteran injured his left hip when he slipped and fell on ice while serving at Fort Dix, New Jersey in January 1977.  He was diagnosed with a bruise one week following the fall.  See the Veteran's January 25, 1977 Chronological Record of Medical Care.  In February 1977, the Veteran complained of sharp pains in the left hip and numbness.  X-rays taken on February 10, 1977 showed no significant abnormalities.  On April 1, 1977, the Veteran again sought in-service treatment for continued numbness of the left hip since his fall.  Although the Veteran's August 9, 1977 separation examination included a "normal" clinical evaluation of the Veteran's lower extremities, the Veteran maintains he occasionally feels numbness and burning pain in the left thigh in the same location as it was during service, except that the pain is worse today than it was at that time.  See the March 2011 hearing transcript, pages 14 and 15.

The Board remanded the Veteran's left hip service-connection claim so that a VA examiner could clarify the Veteran's current diagnosis, if any, and provide a medical opinion as to the etiology of any identified left hip disability.  The Veteran appeared for this examination in July 2012.  Upon review of the Veteran's medical history and after examination of the Veteran, the July 2012 VA examiner specifically indicated "no" when asked if the Veteran now has, or has ever had a hip and/or thigh condition.  See the July 2012 VA examiner's report, page 7.  By way of rationale, the examiner noted at the end of her report that the Veteran's hip pain is more likely than not related to the Veteran's degenerative disc disease of the lumbar spine.  The examiner acknowledged numbness of the left leg anterior thigh upon examination, but noted that medical evidence in the record demonstrated that the Veteran actually had possible L4 radicular symptoms.  The examiner concluded that it was less likely than not that the Veteran's left hip problem was causing or aggravating the back problem, and instead suggested that it was the back that was in fact aggravating his hip.  See id., pages 15 and 16.  

Although the July 2012 VA examiner specifically checked "no" when asked if the Veteran had a current left hip condition, she in the same report identified x-ray evidence of degenerative joint disease of the hips.  See id., page 12.  Indeed, the examiner identified, but left unexplained her diagnosis of degenerative joint disease of the hips in formulating her overall conclusion that the Veteran's current left hip and thigh numbness and pain are actually radicular symptoms stemming from his lumbar spine disability.  Such a conclusion appears instead to be inconsistent with a finding that the Veteran in fact has no current left hip disability at all.  Because of this inconsistency, the Board believes additional medical clarification is required before a fully informed decision on the merits can be made. 

The Veteran also claims entitlement to service connection for a lumbar spine disability, to include as secondary to his claimed left hip disability.  See the April 12, 2007 letter from the Veteran's representative [asserting that the Veteran's back disability is secondary to an altered gait due to his left hip disability].  Adjudication of the Veteran's service-connection claim for a lumbar spine disability is deferred pending further development and readjudication of his left hip claim, as the lumbar spine claim is inextricably intertwined with the outcome of the left hip claim.         See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed lumbar spine and left hip disabilities.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO should then send the Veteran's claims folder back to the July 2012 VA examiner so that an Addendum can be created addressing the apparent inconsistency in her report, described in detail above.  The examiner should review her prior findings, to include her determination on the one hand that the Veteran did not have a current left hip condition, and her determination on the other that the Veteran's x-rays showed degenerative joint disease of the hips.  The examiner should supply a new medical opinion with supporting rationale as to whether it is as likely as not (50 percent probability or better) that the Veteran has a current left hip disability that had its onset during his period of active duty military service.  If the Veteran does not have a left hip disability that had its onset in service, the examiner should determine whether it as likely as not that the Veteran has a left hip disability diagnosed since that time that is otherwise related to his service, to include his January 1977 in-service fall and subsequent in-service treatment for numbness and pain of the left hip, as per the provisions of 38 C.F.R. § 3.303(d).  Finally, the examiner should determine whether it is as likely as not that any diagnosed left hip disability caused or aggravated the Veteran's lumbar spine disability, or vice versa.  
If the July 2012 VA examiner is unavailable or unwilling to provide an Addendum report, the Veteran's claims file, to include a copy of this REMAND, should be forwarded to another qualified medical professional for opinions as to the nature and etiology of the Veteran's claimed left hip disability.  After review of the claims folder, to include the July 2012 VA examination report, the new VA examiner should provide opinions with supporting rationale in response to the following questions:  

a.) Is it as likely as not (50 percent or 
better probability) that the Veteran has a current left hip disability that had its onset during his period of active duty military service?   

b.) If the Veteran does not have a left hip 
disability that had its onset during service, is it as likely as not that the Veteran has a left hip disability diagnosed since that time that is otherwise related to his service, to include his January 1977 in-service fall and subsequent in-service treatment for numbness and pain of the left hip, as per the provisions of 38 C.F.R. § 3.303(d)?

c.)  Is it as likely as not that the Veteran 
has a current left hip disability that caused or aggravated his lumbar spine disability, or vice versa?
 
If any examiner determines that physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should review the Veteran's entire record and readjudicate his service-connection claims for a left hip disability, and for a lumbar spine disability to include as secondary to a left hip disability.  If either claim is denied, the RO should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



